Name: Council Regulation (EEC) No 1032/80 of 23 April 1980 extending Regulation (EEC) No 810/80 fixing the flat-rate production aid and the guide price for certain dried fodder products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 4 . 80 Official Journal of the European Communities No L 110/3 COUNCIL REGULATION (EEC) No 1032/80 of 23 April 1980 extending Regulation (EEC) No 810/80 fixing the flat-rate production aid and the guide price for certain dried fodder products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 111 7/78 of 22 May 1978 , on the common organiza ­ tion of the market in dried fodder ('), as last amended by Regulation (EEC) No 11 4/80 (2 ), and in particular Articles 3 (3), 4 ( 1 ) and (3), and 5 (2) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ( 3), Whereas it has become necessary to reconsider all the problems associated with the fixing of prices for the 1980/81 marketing year, which will entail a delay in the fixing of prices ; whereas, in the field of dried fodder, Regulation (EEC) No 81 0/80 (4), has therefore fixed, for April 1980 , the flat-rate production aid , the guide price and the percentages to be used in calcu ­ lating the supplementary aid referred to in Article 5 of Regulation (EEC) No 1117/78 ; Whereas, since this period is not sufficiently long, it is appropriate to renew this measure for an additional period of one month , HAS ADOPTED THIS REGULATION : Article 1 In Articles 1 , 2 and 3 of Regulation (EEC) No 810/80 , the period '1 to 30 April 1980 ' shall be replaced by '1 April to 31 May 1980 '. Article 2 This Regulation shall enter into force on 1 May 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 April 1980 . For the Council The President G. MARCORA (!) OJ No L 142, 30 . 5 . 1978 , p. 1 . (2) OJ No L 16, 22 . 1 . 1980 , p. 3 . ( 3 ) OJ No C 97, 21 . 4 . 1980, p. 33 . {*) OJ No L 88 , 1 . 4 . 1980, p. 21 .